Spring 2022 Opinion List - Supreme Court of Appeals of West Virginia











































Skip to main menu
Skip to main content



Opinion List Quick Tip

AEach column of the list can be sorted by clicking the header of that column.
BThe list-wide active text search or "List Search" allows the viewer to quickly search for specific information by typing a single word or multiple words, seperated by a space.
CA drop down menu allows the user to change the humber of list items currently showing on the page.

For more detailed help on the new features of the Opinion List, download the overview by clicking here.

Open Help


West Virginia Judiciary
Home | Contact | Employment | Sitemap
Opinions and Memo Decisions of the Supreme Court of Appeals


Information & Search
About the Decision List






Search

Search the site


Main Menu

Public Resources
        
Court Information by County
Court Forms
News & Publications
Jury Information
Law Library
Student Resources
Domestic Violence
Mental Hygiene & Guardians
Child Abuse and Neglect
Accessibility Information


Supreme Court
        
Supreme Court of Appeals
Justices & Staff
Clerk's Office
Office of Counsel
Workers' Compensation Counsel
Calendar & Docket
Opinions


Lower Courts
        
Circuit Courts
Family Courts
Magistrate Courts
Treatment Courts
Mass Litigation Panel
Business Court Division
Statistics


Legal Community
        
Court Rules
WV E-File
Bar Admissions
Lawyer Disciplinary Board
Judicial Investigation
West Virginia State Bar
Judicial & Lawyer Assistance Program


Court Administration
        
Administrative Office
Judiciary Policies
Court Security and Closures
Probation Services
Access to Justice
Juvenile Justice Commission


Viewing PDF Files



Spring 2022 Opinion List
Links to all decisions filed in the current term of court are listed in the table below. Are you looking for an opinion list from a prior term of court? If so, please visit the Information & Search page. Opinions from the September 1991 term of court to the present day are available online.
The new integrated decision list combines all of the decisions issued during a court term, identified using case type and decision type codes. To re-sort the list quickly, click any of the column headers (except case number). For more information about using the decision list and for an explanation of the codes, review the page: About the Decision List. 

QUICK TIP: For more help on using the opinion table, click the  to the right on the page. When the page loads, the  Date Filed column is sorted descending.

Current Term of Court Opinions and Memorandum Decisions


Current Term of Court Opinions and Memorandum Decisions
    


Decision Type


Date Filed
Case No.
Case Name
Case Type
Decision Type




01/12/2022
20-0616
Colebank, et al. v. Reneau, et al.
TCR
MD


01/12/2022
20-0748
Palmer v. Tuscon Charleston, LLC, et al.
TCR
MD


01/12/2022
20-0943
Squires, et al. v. Sartor
TCR
MD


01/12/2022
20-0993
Julie M. v. Michael M.
FAM
MD


01/12/2022
21-0002
Sprangler v. Washington 
TCR
MD


01/12/2022
20-01010
Heavner v. Three Run Maintenance Association, Inc.
TCR
MD


01/12/2022
20-0658
Gonzales v. Cabell County Board of Education
ADM
MD


01/12/2022
20-0758
McCartney v. Randolph County Board of Education
TCR
MD


01/12/2022
20-0412
Frazier, DMV Commissioner v. Kelly
ADM
MD


01/12/2022
20-0176
Blickenstaff v. Ames, Superintendent 
POST
MD


01/12/2022
20-0625
Bowers v. Ames, Superintendent
POST
MD


01/12/2022
20-00930
Mullins v. Westfall, Superintendent 
POST
MD


01/12/2022
20-0533
Curtis R. v. Pszczolkowski, Superintendent
POST
MD


01/12/2022
20-0143
Leftwich v. Ames, Superintendent
POST
MD


01/12/2022
21-0379
Robert R. v. Ames, Superintendent
POST
MD


01/12/2022
20-0754
Daniel C. v. Ames, Superintendent 
POST
MD


01/12/2022
20-0545
State of West Virginia v. Scott K.
CR-F
MD


01/12/2022
20-0743
State of West Virginia v. Via
CR-F
MD


01/12/2022
20-0678
State of West Virginia v. Cullen
CR-F
MD


01/12/2022
20-0457
State of West Virginia v. Hess
CR-F
MD


01/12/2022
20-0904
State of West Virginia v. Gamble
CR-F
MD


01/12/2022
20-0603
State of West Virginia v. Tanner C.
CR-F
MD


01/12/2022
20-0595
State of West Virginia v. Jeffries
CR-F
MD


01/12/2022
20-0641
State of West Virginia v. Massey
CR-F
MD


01/12/2022
20-1002
State of West Virginia v. Fishack
CR-F
MD


01/12/2022
20-0977
State of West Virginia v. Gatto
CR-F
MD


01/12/2022
20-0553
State of West Virginia v. T.J.
CR-F
MD


01/12/2022
20-0458
State of West Virginia v. Sample
CR-F
MD


01/12/2022
20-0519
State of West Virginia v. Parrish
CR-F
MD


01/12/2022
20-0928
State of West Virginia v. Ray
CR-F
MD


01/12/2022
20-1004
State of West Virginia v. Lansdowne
CR-F
MD


01/12/2022
20-0786
In re R.R.
JUV
MD


01/12/2022
20-0782
In re D.B.
JUV
MD


01/12/2022
21-0592
In re E.B., D.B., and H.B.
JUV
MD


01/12/2022
21-0147 and 21-0176
In re B.D., L.D., N.D., M.D., and A.D., and In re B.D.S.B., L.D., N.D., M.D., and A.D.
JUV
MD


01/12/2022
21-0473
In re K.M.
JUV
MD


01/12/2022
21-0525
In re R.W.
JUV
MD


01/12/2022
21-0551
In re D.L., M.L., and R.B.
JUV
MD


01/12/2022
21-0241
In re L.S., S.M., L.S., and E.S.
JUV
MD


01/12/2022
21-0242
In re L.S., L.S., and E.S.
JUV
MD


01/12/2022
21-0357
In re O.G. and J.C.
JUV
MD


01/12/2022
21-0452
In re H.J., C.J., and M.J.
JUV
MD


01/12/2022
21-0455
In re H.J., C.J., and M.J.
JUV
MD


01/12/2022
21-0497
In re B.W. and A.O.
JUV
MD


01/12/2022
21-0420
In re H.C. and J.C.
JUV
MD


01/12/2022
21-0411
In re H.C. and J.C.
JUV
MD


01/12/2022
21-0392
In re A.R. and M.R.
JUV
MD


01/12/2022
21-0363
In re C.C. and M.C.
JUV
MD


01/12/2022
21-0494
In re L.W. and M.B.
JUV
MD


01/12/2022
21-0541
In re J.C. and R.C.
JUV
MD


01/12/2022
21-0327
In re M.H., E.S., L.S., W.S., and D.H.
JUV
MD


01/12/2022
21-0599
In re R.A., D.A., and R.N.
JUV
MD


01/12/2022
21-0348
In re C.C. and L.C.
JUV
MD


01/12/2022
21-0444
In re A.S., B.M., and I.S.
JUV
MD


01/12/2022
21-0574
In re T.H., H.W., and O.W.
JUV
MD


01/12/2022
21-0531
In re J.E. and Z.E.
JUV
MD


01/12/2022
21-0552
In re C.M., A.M., and N.M.
JUV
MD


01/12/2022
21-0515
In re C.M., A.M., and N.M.
JUV
MD


01/12/2022
21-0447
In re B.D. 
JUV
MD


01/12/2022
21-0434
In re C.B.
JUV
MD


01/12/2022
21-0345
In re A.T., M.W., A.W., and S.W.
JUV
MD


01/12/2022
21-0278
In re I.B.-L. and M.B.-L.
JUV
MD


01/12/2022
21-0338
In re J.R.
JUV
MD


01/12/2022
21-0564
In B.T. and J.V.
JUV
MD


01/12/2022
21-0511
In re O.P. and K.H.
JUV
MD


01/12/2022
21-0459
In re C.D. and L.L.
JUV
MD


01/12/2022
21-0508
In re B.L. and B.L.
JUV
MD


01/12/2022
21-0394
In re E.K. and M.C.-W.
JUV
MD


01/12/2022
21-0380
In re L.C.
JUV
MD


01/11/2022
20-0548
B.J.R. v. Huntington Alloys Corporation
WC
MD


01/11/2022
20-0549
Eagle v. Kingston Mining, Inc.
WC
MD


01/11/2022
20-0588
Koppers Industries, Inc. v. Snoderly
WC
MD


01/11/2022
20-0607
June Ash, Widow of Roy D. Ash v. Glaspell Lumber Co., Inc.
WC
MD


01/11/2022
20-0638
Runyon v. Wiseman Construction Co., Inc.
WC
MD


01/11/2022
20-0725
Roy E. Smith v. King Coal Chevrolet Company
WC
MD






   

About this Redesign
Twitter
















Contact Information
Terms of Use
State of WV Main Page

The West Virginia Judicial System is an Equal Opportunity Employer committed to providing equal access and unbiased, non-discriminatory treatment to all.
    2021 West Virginia Court System - Supreme Court of Appeals. All Rights Reserved.